                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HAYRIYE BERIL GOK
                                                 CIVIL ACTION
       v.
                                                 NO. 20-4817
 ROMAN CATHOLIC CHURCH, et al.

 HAYRIYE BERIL GOK
                                                 CIVIL ACTION
       v.
                                                 NO. 20-4968
 POST & SCHELL, PC, et al.

                                            ORDER

      AND NOW, this 30th day of April, 2021, it is hereby ORDERED that the Motions to

Dismiss Plaintiff’s Second Amended Complaint in the above-captioned cases are GRANTED.

   Plaintiff’s federal law claims, listed below, are DISMISSED with prejudice:

      A. Dkt. No. 20-4817:

              •   Count 1: violations of the Racketeer Influenced and Corrupt Organizations
                  Act
              •   Count 2: violations of the Sherman Act
              •   Count 3: violations of the Clayton Act
              •   Count 10: lack of procedural and substantive due process

      B. Dkt. No. 20-4968:

              •   Count 1: violations of the Racketeer Influenced and Corrupt Organizations
                  Act
              •   Count 8: lack of procedural and substantive due process

   Plaintiff’s state law claims, listed below, are DISMISSED without prejudice:

      A. Dkt. No. 20-4817:

              •   Count 4: intentional interference with a contractual relationship
              •   Count 5: breach of contract
              •   Count 6: unjust enrichment
                    •    Count 7: fraud
                    •    Count 8: defamation
                    •    Count 9: violations of the Pennsylvania Crimes Code
                    •    Count 11: intentional infliction of emotional distress

          •    Dkt. No. 20-4968:

                    o    Count 2: legal malpractice
                    o    Count 3: breach of contract
                    o    Count 4: unjust enrichment
                    o    Count 5: fraud
                    o    Count 6: abuse of process
                    o    Count 7: defamation
                    o    Count 9: violations of the Pennsylvania Crimes Code
                    o    Count 10: intentional infliction of emotional distress

          It is further ORDERED that all other open motions in the above-captioned cases are

DENIED as moot.



                                                                                              BY THE COURT:

                                                                                      /s/ MICHAEL M. BAYLSON

                                                                                ______________________________
                                                                                MICHAL M. BAYLSON, U.S.D.J.



O:\CIVIL 20\20-4968 Gok v Post & Schell\20cv4968, 20cv4817 order granting MTDs.docx
